—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that his guilty plea was not knowing and voluntary. Moreover, because defendant did not move to withdraw the plea or to vacate the judgment of conviction, his contention that the plea allocution was insufficient has not been preserved for our review (see, People v Lopez, 71 NY2d 662, 665-668; People v Pellegrino, 60 NY2d 636, 637). This is not one of those “rare case[s]” in which defendant’s recitation of the facts underlying the crime “clearly casts significant doubt upon the defendant’s guilt or otherwise calls into question the voluntariness of the plea” (People v Lopez, supra, at 666). We further conclude that defendant’s sentence is neither unduly harsh nor severe. (Appeal from Judgment of Onondaga County Court, Cunningham, J. — Robbery, 2nd Degree.)
Present — Green, J. P., Lawton, Wisner, Callahan and Balio, JJ.